Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Vezzin (US 2009/0027006 A1) describes a device for balancing a plurality of at least two batteries or cells of a multicell battery comprising a multicell battery and a battery management system with a balancing circuit. The device is characterized in that all individual battery cells are connected to a battery monitoring system, wherein the monitoring system measures every single cell voltage as well as the battery temperature and the current. The said battery monitoring system is able to discern a charge imbalance between the cells of a multicell battery (e.g. discern the lowest cell voltage or when the voltage of one or several cells is below the average voltage of all or when one or more cells are outside a statistical tolerance band given by the standard deviation) and to discern a number of cells having a voltage higher than a determined maximum allowable voltage, which will be balanced until the charge imbalance decreases to an acceptable amount. The battery management system is active during charging and discharging of said multicell battery, wherein the thresholds vary with the state of the battery. These measurement values are used for various calculations described below. The balancing method is applicable on the directly measured cell voltages as well as on the corrected cell voltages according to the method. The advantage of using the corrected voltages is that these voltages are equivalent to the charge of the specific cell whereas the uncorrected values are influenced by the current and the temperature and the age of the battery, which may lead to unintentional balancing of certain cells with an internal resistance that differs from the average internal resistance inside the battery pack. This leads to a more efficient balancing, especially for batteries with a higher number of cells in series.

	Gibbs (US 9091738 B2) describes a method of determining a voltage of a cell of a battery pack of a vehicle, the method comprising: determining an offset caused from a balancing of the battery pack; wherein the offset represents a correction for a measured value of the voltage of the cell to compensate for a bias that occurs while the battery pack is being balanced; measuring, via a sensor, a preliminary value of the voltage of the cell while the battery pack is being balanced; and calculating, via a processor, an adjusted value of the voltage of the cell based on the preliminary value and the offset, wherein multiple resistors are used for balancing the battery pack, and the processor is further configured to calculate the adjusted value using the preliminary value, the offset, and resistance values for the multiple resistors, wherein: the resistance values comprise a first resistance value for a first resistor of the multiple resistors and a second resistance value for a second resistor of the multiple resistors, wherein the first resistance value and the second resistance value are both measured substantially simultaneously with the preliminary value of the voltage; and the adjusted value is calculated to be equal to the sum of a first addend plus a second addend, the first addend equal to the third value of the voltage, and the second addend being equal to a product of the offset multiplied by a multiplier, the multiplier being based on both the first resistance value and the second resistance value.

	Eriksson (US 11437827 B2) describes a method for balancing a battery pack comprising a plurality of battery cells connected in series and providing an output battery voltage, the method comprises the steps of: initiating a process of balancing said battery pack depending on the distribution of energy between said battery cells; feeding a relatively low current through a pre-charge resistor and a pre-charge contactor being arranged in series with the battery pack by closing the pre-charge contactor and opening a main contactor being connected to the battery pack in parallel with the pre-charge contactor, and feeding said relatively low current to said battery pack during said balancing; measuring the voltage across the pre-charge resistor, thereby obtaining a value of the current; and controlling the magnitude of the relatively low current so as to be adapted to compensate for a loss of electric charge in the battery cells during the cell balancing is performed such that a battery cell voltage drop of said battery cells is limited during the cell balancing; selectively connecting each battery cell via with a resistor coupled in parallel by means of a controllable switch during the cell balancing process, terminating the step of feeding said relatively low current when said balancing process is terminated by opening the pre-charge contactor and closing the main contactor. A system for controlling a current being fed to a battery pack comprising a plurality of battery cells connected in series and providing an output battery voltage, each battery cell associated with a resistor coupled in parallel, the system being wherein it comprises a control unit which is adapted for feeding a relatively low current through a pre-charge resistor and a pre-charge contactor, which are arranged in series with the battery pack, and for measuring the voltage across the pre-charge resistor, thereby obtaining a value of the current, and wherein the control unit is further configured for initiating a process of balancing said battery pack depending on the distribution of energy between said battery cells, for closing the pre-charge contactor and opening a main contactor being connected to the battery pack in parallel with the pre-charge contactor, and feeding said relatively low current to said battery pack during said balancing, and for opening the pre-charge contactor and closing the main contactor for terminating the step of feeding said relatively low current when said balancing process is terminated, each battery cell being arranged to be selectively connected by means of a controllable switch during the cell balancing process, wherein the control unit is adapted for controlling the magnitude of the current to compensate for a loss of electric charge in the battery cells during the cell balancing is performed such that a battery cell voltage drop of said battery cells is limited during the cell balancing.
	NORMAND (US 2019/0089167 A1) describes a method for controlling a current being fed to a battery pack comprising a plurality of battery cells connected in series and providing an output battery voltage, the method being wherein it comprises the steps of: feeding a relatively low current through a resistor being arranged in series with the battery pack; and measuring the voltage across the resistor, thereby obtaining a value of the current. A system for controlling a current being fed to a battery pack comprising a plurality of battery cells connected in series and providing an output battery voltage, the system being wherein it comprises a control unit which is adapted for feeding a relatively low current through a resistor, which is arranged in series with the battery pack, and for measuring the voltage across the resistor, thereby obtaining a value of the current, wherein the control unit is configured for initiating a process of balancing the battery pack depending on the distribution of energy between the battery cells, for feeding the relatively low current to the battery pack during the balancing and for terminating the step of feeding the relatively low current when the balancing process is terminated, wherein the battery pack further comprises a main contactor and that the control unit is configured for closing the main contactor and disconnecting the resistor after feeding the current.

	Geng (US 2021/0184473 A1) describes a charging balancing method for a battery pack, the battery pack being configured to supply electrical energy for a power tool and comprising at least one cell set, the at least one cell set comprising a plurality of cells connected in series, the charging balancing method comprising: detecting a temperature of the battery pack under a preset state and detecting a voltage of each of the plurality of cells, the preset state being a state in which a charging circuit is disconnected and the battery pack is inserted in a charger after the battery pack has been fully charged; after the battery pack has been fully charged, calculating a voltage difference between at least two cells in the battery pack based on the voltage of each of the plurality of cells; and determining whether to activate a balancing operation based on the voltage difference and the temperature, wherein determining whether to activate the balancing operation based on the voltage difference and the temperature comprises activating the balancing operation when the voltage difference has an absolute value that is greater than or equal to a preset voltage value and the temperature of the battery pack satisfies a preset temperature value.

	Lin (US 9770997 B2) describes a vehicle is disclosed comprised of battery cells arranged into groups of at least two. The vehicle also comprises a controller programmed to balance at least some of the cells in response to a change in voltage, caused by charging or discharging the cells, across one of the groups being different than an expected change in voltage. The expected change in voltage is based on a current and time associated with the charging and discharging. The controller may base the expected change in voltage on the voltage measured across the groups. The cells may be charged and discharged at a generally constant current. The cells may be lithium based. A vehicle is disclosed comprised of battery cells arranged into groups of at least two. The vehicle also comprises a controller programmed to command charging and discharging of the battery cells within a group based on a difference between a measured voltage across the group and an expected voltage for the group. The expected voltage is based on a current and time associated with the charging and discharging. The charging may be commanded such that the voltage of each cell in the group does not exceed a predetermined voltage. The discharging may be commanded such that the voltage of each cell in the group remains above a predetermined voltage. The expected voltage may further be based on the voltage across the group for a predetermined amount of time beginning with vehicle activation. The cells may be charged or discharged at a generally constant current. The charging and discharging may be further based on an estimate of at least one of a state of charge and a charge capacity for the cells within the group calculated from the difference between the voltage across the group and the expected voltage for the group. The state of charge and charge capacity may be estimated when an average state of charge of the cells within the group is within a predetermined range of values. The battery cells may be lithium based. A method for charging and discharging a battery pack is disclosed. A voltage across a group of battery cells is measured. An expected voltage based on a current and time associated with charging or discharging the cells is calculated. An imbalance in at least one cell attribute between the cells of the group is estimated based on a difference between the measured voltage and the expected voltage. The battery pack is charged and discharged in response to the imbalance estimation to reduce the imbalance in the cell attribute between the cells of the group. The expected voltage may be based on a value of the measured voltage for a predetermined amount of time beginning with vehicle activation. The expected voltage may be further based on the value of the measured voltage during a period of time beginning with vehicle activation and ending when the difference between the voltage and the expected voltage becomes less than a predetermined value. The at least one cell attribute may include a state of charge and a charge capacity. The at least one cell attribute may be estimated for each of the cells of the group.

	Lin (US 2014/0361743 A1) describes a vehicle comprising: a plurality of battery cells arranged into groups of at least two; and at least one controller programmed to balance at least some of the cells in response to a change in voltage, caused by charging and discharging the cells, across one of the groups different than an expected change in voltage, wherein the expected change in voltage is based on a current and time associated with the charging and discharging.

	Baughman (US 2014/0266221 A1) describes a method for estimating the voltage of a battery element of a vehicle battery system is provided. The method comprises providing a balancing/sensing circuit having a series combination of a balancing switch and a balancing resistive element electrically connected in parallel with the battery element, and measuring the voltage across the combination of the balancing switch and balancing resistive element when the balancing switch is presumed to be in a “closed” state. The method further comprises deriving a compensated value for the measured voltage using empirically-derived data, wherein the compensated value compensates for a voltage drop occurring in the balancing/sensing circuit when the balancing switch is in the “closed” state and represents an estimate of the voltage of the battery element. A battery system is also provided that includes a battery element, a balancing/sensing circuit, a sensor, and a control module configured to perform the method described above. A battery system for a vehicle, comprising: a battery element; a balancing/sensing circuit having a series combination of a balancing switch and a balancing resistive element electrically connected in parallel with the battery element; a sensor electrically connected in parallel with, and configured to measure the voltage across, the combination of the balancing switch and balancing resistive element; and a control module configured to: receive an electrical signal representative of a voltage measured by the sensor across the combination of the balancing switch and balancing resistive element when the balancing switch is presumed to be in a “closed” state; and derive a compensated value for the measured voltage using empirically-derived data, wherein the compensated value compensates for a voltage drop occurring in the balancing/sensing circuit when the balancing switch is in the “closed” state and represents an estimate of the voltage of the battery element.

	Hardy (US 2017/0214256 A1) describes a rechargeable battery management system comprising: a battery comprising a plurality of series connected cells; cell voltage monitoring means for determining the respective cell voltage of each of said plurality of cells; and a battery charging controller arranged to control charging of the battery using an initial battery charging current control phase followed by a cell voltage control phase, and to determine a maximum cell voltage value, being the cell voltage on one of said plurality of cells having the highest cell voltage, wherein said battery charging controller is further arranged to control the charging of the battery, during said cell voltage control phase, to maintain the maximum cell voltage value at a target value.

	Paryani (US 8552693 B2) describes a charging method, comprising: determining when a lithium ion energy storage element in a charging system has a temperature below 32 degrees Fahrenheit; in response to the determination, applying a charging profile that sets a temperature-dependent current limit and a temperature-dependent voltage limit for a charger of the charging system; and when the lithium ion energy storage element does not have the temperature below 32 degrees Fahrenheit, applying a temperature-independent current limit, at least up to a maximum temperature, and a temperature-independent voltage limit. wherein a DC model for the lithium ion energy storage element includes an imaginary RBad resistance in series with an RNominal resistance, wherein said RBad includes a function component responsive to one or more of said RNominal, a state-of-charge (SOC) of the lithium ion energy storage element, and a temperature of the lithium ion energy storage element such that Vcell is about equal to a maximum battery cell voltage minus charging current times RBad, wherein the circuit adjusts RBad over time using the function component so that a change in resistance of the battery cell is compensated for.
Drawing
2.	Drawing filed on 12/28/2020 has been accepted by the examiner.
	Allowable Subject Matter
3.	Claims 1-7 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for estimating a battery pack balance state of a new energy vehicle, comprising: determining an expected cell voltage difference according to the one or more operation condition parameters; determining a compensated cell voltage difference according to the actual cell voltage difference and the expected cell voltage difference; and estimating a battery pack balance state of the new energy vehicle according to the compensated cell voltage difference. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-20 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
September 14, 2022